J-A22023-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

TWILA HAYNES                                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

ASSETS PROTECTION INC. AND
RIVERSIDE PRESBYTERIAN APTS.

                            Appellees                No. 3060 EDA 2016


                 Appeal from the Order Entered August 29, 2016
              In the Court of Common Pleas of Philadelphia County
                   Civil Division at No(s): July 2015 No. 02506


BEFORE: BOWES, J., LAZARUS, J., and PLATT, J.*

JUDGMENT ORDER BY LAZARUS, J.:                      FILED AUGUST 14, 2017

        Twila Haynes appeals pro se from the order, entered in the Court of

Common Pleas of Philadelphia County, granting summary judgment in favor

of Appellees, Assets Protection Inc. and Riverside Presbyterian Apts., in this

wrongful termination/employment action.1       Because of the deficiencies in
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  We note that this appeal could be quashed on alternative grounds. Here,
the trial court entered a final order dismissing Haynes’ amended complaint
on October 30, 2015. On November 6, 2015, Haynes filed a timely motion
for reconsideration of that order. On February 3, 2016, the trial court
entered an order granting Haynes’ motion for reconsideration. Because the
court did not expressly grant Hanyes’ motion within 30 days of the date of
the final order, the appeal period had run before the motion was acted upon.
Accordingly, Haynes’ subsequent notice of appeal filed on September 14,
2016, was untimely. See Oak Tree Condo. Ass’n v. Greene, 133 A.3d
113 (Pa. Commw. 2016); Pa.R.A.P. 903(a); 1701(b)(3).
J-A22023-17



Hayne’s brief, we are unable to discern what issues she wishes to raise or

the arguments she wishes to present to this Court. Accordingly, we dismiss

the appeal.

     Pursuant to Pa.R.A.P. 2101:

     Briefs and reproduced records shall conform in all material
     respects with the requirements of these rules as nearly as the
     circumstances of the particular case will admit, otherwise they
     may be suppressed, and, if the defects are in the brief or
     reproduced record of the appellant and are substantial, the
     appeal or other matter may be quashed or dismissed.

Pa.R.A.P. 2101. We also bring Rule 2111 to Haynes’ attention. That rule

provides:

     Rule 2111. Brief of the Appellant

     General rule. The brief of the appellant, except as otherwise
     prescribed by these rules, shall consist of the following matter,
     separately and distinctly entitled and in the following order:

        (1)  Statement of jurisdiction.
        (2)  Order or other determination in question.
        (3)  Statement of both the scope of review and the
             standard of review.
        (4) Statement of the questions involved.
        (5) Statement of the case.
        (6) Summary of argument.
        (7) Argument for appellant.
        (8) A short conclusion stating the precise relief sought.
        (9) The opinions and pleadings specified in Subdivisions
             (b) and (c) of this rule.
        (10) In the Superior Court, a copy of the statement of the
             matters complained of on appeal filed with the trial
             court pursuant to Rule 1925(b), or an averment that
             no order requiring a Rule 1925(b) statement was
             entered.

      (a)     Opinions below. There shall be appended to the brief a
              copy of any opinions delivered by any court or other
              government unit below relating to the order or other

                                   -2-
J-A22023-17


               determination under review, if pertinent to the questions
               involved[.]

Pa.R.A.P. 2111.

       A review of Haynes’ brief evidences almost a complete failure to abide

by the Pennsylvania Rules of Appellate Procedure.                 Haynes’ brief fails to

include a scope of review, see Pa.R.A.P. 2111(a)(3), summary of the

argument, see Pa.R.A.P. 2111(a)(6),2 or include the proper procedural or

factual history of the case.        See Pa.R.A.P. 2111(a)(5).          Most egregious,

however, is the fact that Haynes’ argument section fails to address the issue

appealed, does not set forth any legal argument, omits any citation to case

law or other legal authority, and fails to reference the record. See Pa.R.A.P.

2117(a)(4), 2119(b)-(d).

       We    recognize     that   Haynes       is   pro   se,   however,   as   noted   in

Commonwealth v. Rivera, 685 A.2d 1011 (Pa. Super. 1996):

       While this court is willing to liberally construe materials filed by a
       pro se litigant, we note that appellant is not entitled to any
       particular advantage because she lacks legal training. As our
       supreme court has explained, any layperson choosing to
       represent [herself] in a legal proceeding must, to some
       reasonable extent, assume the risk that [her] lack of expertise
       and legal training will prove [her] undoing.

Id. at 1013. The Rivera court concluded that “we decline to become the

appellant’s counsel. When issues are not properly raised and developed in
____________________________________________


2
  While Haynes has a section titled “Summary Argument” in her brief, it
contains boilerplate standard of review language for summary judgment and
no actual summary of an argument. See Pa.R.A.P. 2118.



                                           -3-
J-A22023-17


briefs, when the briefs are wholly inadequate to present specific issues for

review[,] a Court will not consider the merits thereof.”        Id. (quoting

Commonwealth v. Sanford, 445 A.2d 149, 150 (Pa. Super. 1982)).

Because we are unable to conduct a meaningful review, we quash this

appeal.

       Appeal quashed.3

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/14/2017




____________________________________________


3
  We note that even if we had not quashed this appeal, Haynes is not
entitled to relief in her wrongful termination case where she failed to
exhaust her administrative remedies before filing the instant complaint in
court. See 42 U.S.C.S. § 2000e-5(c) (any plaintiff alleging violation of Title
I must exhaust administrative remedies under Title VII of Civil Rights Act of
1964, before filing court action).



                                           -4-
J-A22023-17




              -5-